IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-74,800-03


SHANE PATRICK FOUNTAIN, Relator

v.

CHAMBERS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 13476-A 
IN THE 344thJUDICIAL DISTRICT COURT
FROM CHAMBERS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that the District Clerk of Chambers County has failed
to provide Relator with a copy of trial counsel's affidavit submitted in response to the trial court's
order designating issues, while his habeas application is on remand from this Court, as required by
Tex. Code Crim. Proc. art. 11.07 §7.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Chambers County, is ordered to file a response stating whether Relator's trial counsel has filed an
affidavit responding to the claims in Relator's habeas application, and if so, whether Relator has
been provided with a copy of that affidavit.  The District Clerk shall also state whether copies of any
other pleadings or orders pertaining to Relator's habeas application have been sent to Relator.  If
copies of such documents have not been sent to Relator, the District Clerk shall immediately send
copies to Relator, as required by Article 11.07 §7.  This application for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response. 
Such response shall be submitted within 30 days of the date of this order.


Filed: March 9, 2011
Do not publish